UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1112


FELECIA MARCHMON,

                        Plaintiff - Appellant,

          v.

SECURITAS SECURITY SERVICES USA, INC.,

                        Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00708-GCM)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felecia Marchmon, Appellant Pro Se.       Kimberly Joyce Lehman,
Gregory Phillip McGuire, OGLETREE DEAKINS NASH SMOAK & STEWART,
PC, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Felecia     Marchmon       appeals   the     district   court’s      order

granting summary judgment to Securitas Security Services in her

civil action under Title VII of the Civil Rights Act of 1964, as

amended.      42     U.S.C.    §§ 2000e    to    2000e-17    (2012).        We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for    the     reasons     stated    by     the   district     court.

Marchmon      v.     Securitas     Sec.        Servs.,     No. 3:12-cv-00708-GCM

(W.D.N.C.     Jan.    10,     2014).      We    dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                          2